El Juez Asociado Su. "Wcle,
emitió la opinión del tribunal.
'• Esta es una moción para corregir la transcripción de autos hecha por la apelada, la “National Surety Co.,” que logró obtener un traslado del caso de la Corte de Distrito de Arecibo a la Corte de Distrito de San Juan por el fun-damento de que la residencia, domicilio legal y oficina principal de la compañía demandada, están en San Juan. Hubo varios demandados. La apelada ofrece ahora copia certifi-cada de un documento que acredita los diligenciamientos he-ciios por los márshals de Mayagüez y San Juan en los empla-zamientos de los varios demandados, y también ofrece una certificación creditiva de que la Sucesión Cancel compareció y contestó en San-Juan.
*675El apelante se opone a la admisión de la certificación mencionada en último término porque de ella aparece que la Comparecencia de dicha sucesión fué hecha en enero 2, 1924, en San Juan, y por tanto que la comparecencia no pudo posiblemente haber sido ante la corte de distrito al dictar su' resolución, trasladando el caso en noviembre 9, 1923. Tiene razón el apelante. Además, no podemos ver cómo es que una comparecencia de un demandado que re-sidía en otra parte podía afectar a la cuestión del derecho al traslado de la causa.
Asimismo insiste el apelante en que en la Corte de Dis-trito de Arecibo la apelada probó cierto caso para obtener un traslado de la causa y dice también en efecto que al resolver la moción la corte no tuvo ante sí los diligenciamien-tos de los márshals. En verdad, y aunque el apelante apa-rentemente no lo ha notado, el documento que acredita el diligenciamiento muestra que los diligenciamientos fueron archivados en la oficina del secretario de la Corte de Dis-trito en diciembre 7, 1923. Es evidente, pues, que estos no habían sido archivados en noviembre 9, fecha, de la resolu-ción. Ni existe ninguna indicación de que se llamara la atención de la corte a los mismos.
Era el deber de la apelada que deseaba, obtener un tras-lado de la causa, el presentar todo su caso a la Corte de Distrito de Arecibo, y no puede ahora suplirse esta defi-ciencia mediante los récords o prueba que surge post litem motamr
La moción debe ser denegada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente del Toro-y’-Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto, no, ipte^yinq, en,.la re-solución de este caso.
*676RESOLUCIÓN SOBRE RECONSIDERACIÓN, DEFEBRERO 29, 1924.
‘Elf Juez Asociado Sr..Wolf
emitió la opinión del tribunal.
' NT dopmueuto que acredita lQs'drlig''ejiciamientos lleva,fe-cha de radicación de diciembre. 7, ”1923. „'j3i Ja apelada de-seaba demostrar que estos emplazamientos, estaban ,de hecho ante la Corte de Distrito de'Arecibo*, debió haberse seguido algún otro método. En nuestra opinión dijimos, “Ni existe ninguna indicación de que se llamara la atención de la corte a los mismos.”
Que ningún documento radicado en San Juan después de la resolución de la Corte de Distrito de Arecibo puede hacerse formar parte de estos autos, es una proposición de-masiado clara para mayor discusión.

Denegada.

, .Jueces concurrentes: Sres. Presidente del Toro- y Aso-ciados Aldrey y Hutchison. . -